Citation Nr: 9926457	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  97-17 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) benefits 
as the surviving spouse of the veteran.


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active honorable service from April 1944 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 determination of the VA New Orleans Regional 
Office (RO) which denied the appellant's claim for VA death 
benefits on the basis that she was married to the veteran for 
less than one year prior to his death.  

In connection with her current appeal, it is noted that the 
appellant requested and was scheduled for a July 1999 
personal hearing before a Member of the Board at the RO.  
Although she was notified of the time and date of the hearing 
by letter sent to her last known address (and it was 
indicated therein that by telephone she had waived the 30-day 
advance notice in order to be scheduled for such hearing), 
she failed to appear and neither furnished an explanation for 
her failure to appear nor requested a postponement or another 
hearing.  See 38 C.F.R. § 20.702(d) (1998) (providing that 
when an appellant fails to appear for a scheduled hearing and 
has not requested a postponement, the case will then be 
processed as though the request for a hearing had been 
withdrawn).  It is noted that her representative, the 
Louisiana Department of Veterans Affairs, was present and 
prepared to make a presentation on her behalf at the 
scheduled hearing.  

By July 23, 1999 letter, the Louisiana Department of Veterans 
Affairs indicated that they had revoked the power of attorney 
executed by the appellant for purposes of her appeal.  See 38 
C.F.R. § 20.608(a) (1998) (providing that a representative 
may withdraw services as representative in an appeal at any 
time prior to certification of the appeal to the Board by the 
agency of original jurisdiction).  The representative 
indicated that the appellant failed to respond to their 
requests for clarification regarding her claim, and as it 
appeared that her claim was a contested claim or one which 
could reasonably become contested, their rules and guidelines 
prohibited them from further representation of the appellant. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The veteran had active honorable service from April 1944 
to August 1946.

3.  The appellant and the veteran were married on April 17, 
1996.

4.  The veteran died on May [redacted], 1996.

5.  The veteran and appellant had no children born as a 
result of their marriage.


CONCLUSION OF LAW

The appellant is not entitled to VA benefits as a surviving 
spouse of the veteran.  38 U.S.C.A. §§ 1304, 1541, 5107 (West 
1991); 38 C.F.R. § 3.54 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The pertinent facts of this case are not in dispute.  The 
record shows that the veteran had active honorable service 
from April 1944 to August 1946.  A record from the City of 
New Orleans Registrar of Births, Marriages, and Deaths, 
indicates that he married P.S. on August 6, 1944.  They had 
two children together in October 1947 and October 1948.

In November 1985, the veteran filed a claim of entitlement to 
VA nonservice-connected pension benefits.  On his application 
form, he indicated that he was widowed.  At a February 1986 
VA medical examination conducted in conjunction with his 
claim, he reported that his wife had died in 1969 or 1970 and 
that his two children were in their mid and late 30s.  By 
March 1986 rating decision, the RO awarded the veteran 
nonservice-connected pension benefits at the rate of a single 
veteran with no children.  

Thereafter, on annual Eligibility Verification Reports 
submitted by the veteran in November 1987, November 1988, 
November 1989, November 1990, November 1992, and November 
1993, the veteran indicated that he was not married.  In 
March 1996, the veteran was awarded special monthly pension 
based on the need for aid and attendance.

On May [redacted], 1996, the veteran died of lung cancer with 
cerebral metastases.  The death certificate listed him as "married" 
and indicated that the appellant was his spouse.

The following month, the appellant submitted a claim of 
entitlement to VA death pension benefits as the surviving 
spouse of the veteran.  On her application, she indicated 
that she had had been married four times prior to her 
marriage to the veteran.  She indicated that her first three 
marriages had ended with the death of her husbands, although 
she was unsure when the first two had died.  She indicated 
that she had married her fourth husband in 1983 and that they 
had divorced in 1996 (although she did not specify the month 
and day of the divorce).  She also indicated that no children 
had been born of her fifth marriage to the veteran.

In support of her claim, the appellant submitted a copy of a 
marriage certificate issued by the State of Louisiana, 
indicating that she and the veteran had been married on April 
17, 1996.

By June 1996 letter, the RO notified the appellant that her 
claim had been denied.  She was advised that, in order to be 
eligible for VA benefits as the surviving spouse of the 
veteran, she must have been married to the veteran for a 
period of not less than one year, or for any period if a 
child was born of the union.  

In July 1996, the appellant initiated an appeal with the RO 
decision.  She argued that she was entitled to VA benefits as 
the surviving spouse of the veteran because, although they 
had been legally married only weeks prior to his death, they 
had "lived together as husband and wife" since June 30, 
1992.  In support of her contentions, she submitted 
statements from three individuals who indicated that she and 
the veteran had lived at the same address since June 30, 
1992.

Also in support of her claim, the appellant submitted a copy 
of the veteran's will, executed on June 30, 1992 (the day she 
claims to have begun living with the veteran), in which the 
veteran named the appellant as his sole heir and executrix.  

By August 1996 letter, the RO notified the appellant that, 
because the State of Louisiana did not recognize common law 
marriages, she could not be considered the wife of the 
veteran for VA purposes until April 17, 1996; thus, her claim 
remained denied.

Under applicable VA law and regulations, the term "surviving 
spouse" is defined as a person of the opposite sex who was 
the spouse of a veteran at the time of the veteran's death 
(and meets the requirements of 38 C.F.R. § 3.1(j)), and who 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death and who (except as 
provided in 38 C.F.R. § 3.55) has not remarried or, has not 
since the death of veteran, and after September 19, 1962, 
lived with another person and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A § 101(3); 38 C.F.R. § 3.50(c) (1998).

Death pension may be paid to a "surviving spouse" who was 
married to the veteran:  (1) one year or more prior to the 
veteran's death, or (2) for any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or (3) prior to January 1, 1957, if the veteran 
served during the World War II era.  38 U.S.C.A. § 1541(f); 
38 C.F.R. § 3.54(a).  The delimiting dates of the World War 
II era are from December 7, 1941 through December 31, 1946, 
inclusive.  38 C.F.R. § 3.2(f). 

Dependency and Indemnity Compensation (DIC) benefits payable 
under 38 U.S.C. § 1310(a) may be paid to the surviving spouse 
of a veteran who died on or after January 1, 1957, who was 
married to the veteran:  (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated, or (2) for one year or more, or (3) 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. §§ 
1304, 1310(a); 38 C.F.R. § 3.54(c).

Applying the facts in this case to the above criteria, the 
Board concludes that appellant does not qualify for either 
death pension or DIC benefits as a surviving spouse of the 
veteran.  The undisputed evidence set forth above indicates 
that, although she and the veteran were lawfully married on 
April 17, 1996, she was not married to him for one year or 
more prior to his death, a child was not born to them, and 
they were not married prior to January 1, 1957.  With respect 
to DIC benefits, the appellant again was not married to the 
veteran for one year or more, there was no child born of the 
marriage, nor did their marriage in April 1996 occur within 
15 years of his discharge.  Accordingly, none of the 
requirements for establishing eligibility for VA benefits as 
a surviving spouse of a veteran has been satisfied.  

Based on the foregoing, the appellant's claim lacks legal 
merit under the applicable laws and regulations.  The U.S. 
Court of Appeals for Veterans Claims has held that in a case 
where the law is dispositive, the claim should be denied 
because of lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In reaching this conclusion, the Board has noted the 
appellant's contentions that she and the veteran had a common 
law marriage in excess of one year as they reportedly had 
been living together "as husband and wife" since June 30, 
1992.  Even assuming for the sake of argument that the 
appellant and the veteran lived together as husband and wife 
since June 30, 1992, her claim still fails.  For VA 
compensation purposes, the term "marriage" means a marriage 
valid under the law of the place where the parties resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j).  In 
this case, the veteran and the appellant were lifelong 
residents of the State of Louisiana.  Louisiana does not 
recognize common law marriages.  La. Civ. Code Art. 87, 91 
(1999).  Moreover, the Board observes that the appellant 
herself has reported that she was legally married to another 
man until 1996.  See La. Civ. Code Art. 88 (1999) (providing 
that a married person may not contract another marriage).  

In view of the foregoing discussion, the Board is unable to 
conclude that the appellant and the veteran entered into a 
valid or "deemed valid" common-law marriage in the State of 
Louisiana at any time prior to their marriage ceremony in 
April 1996.  38 U.S.C.A. §§ 101, 103; 38 C.F.R. §§ 3.1(j), 
3.50, 3.52.  As such, her contentions simply do not provide a 
basis on which her claim may be granted. 

ORDER

Entitlement to VA benefits as the veteran's surviving spouse 
is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 


